IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

YoUNoUs cHEKKoURL FEB - 3 2009
. . mveawu\rnueron.cten\<
Pe""°""”= NANCY u.s. msmucrcoum
v. Civil Action No. O5-cv-0329 (PLF)

BARACK OBAMA, et al.

Respondents.

 ORDER

Upon consideration of Petitioner’s unopposed motion for a stay, it is hereby
ORDERED that this case shall be stayed. lt is further
ORDERED that the Protective Order in place in this action shall remain in force during
the sta . lt is further - ~
y on ay g : Mml ?/ ).¢).?T
ORDERED that the parties shall file a joint status report ' .

SO ORDERED.

uaw gi 

§ v l

PAUL L. FRIEDMAN
United States District Judge

;§/3/0‘?